Citation Nr: 1138027	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  10-42 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for cardiac disease, including as secondary to chronic lumbosacral strain with arthritis.

2.  Entitlement to service connection for a cervical spine disorder, including as secondary to chronic lumbosacral strain with arthritis.

3.  Entitlement to service connection for osteoarthritis of the mid and upper back, including as secondary to chronic lumbosacral strain with arthritis.

4.  Entitlement to service connection for osteoarthritis, left knee, including as secondary to chronic lumbosacral strain with arthritis.

5.  Entitlement to service connection for osteoarthritis, right knee, including as secondary to chronic lumbosacral strain with arthritis.

6.  Entitlement to service connection for osteoarthritis, left hip, including as secondary to chronic lumbosacral strain with arthritis.

7.  Entitlement to service connection for osteoarthritis, right hip, including as secondary to chronic lumbosacral strain with arthritis.

8.  Entitlement to service connection for osteoarthritis, left shoulder, including as secondary to chronic lumbosacral strain with arthritis.

9.  Entitlement to service connection for osteoarthritis, right shoulder, including as secondary to chronic lumbosacral strain with arthritis.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Acting Veterans Law Judge at a February 2011 hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has heart disease, a cervical spine disorder, and arthritis in various musculoskeletal joints secondary to service connected chronic lumbosacral strain with arthritis, medical treatment for his chronic lumbosacral strain with arthritis, or from trauma experienced in an explosive event in service.   

With regard to the Veteran's heart disease, the Veteran submitted a letter from his private physician, Dr. J.C.G., dated in December 2009, to the effect that the Veteran's cardiac problems were a result of the same inflammatory process as his arthritis of the spine.  The Veteran was afforded a VA examination in March 2010, at which time the examiner noted that the Veteran's arthritis was unrelated to his heart disease because the Veteran had osteoarthritis rather than rheumatoid arthritis and that it is the latter type of arthritis that is associated with a higher risk of heart disease.  The Veteran then obtained a second letter from Dr. J.G.C., dated in February 2011, in which Dr. J.G.C. asserted that the medications that were used to treat the Veteran's arthritis of the spine may have predisposed him to the development of cardiac disease.  The physician's conclusion was provided in conditional language with no supporting rationale and was not addressed in the March 2010 VA examination.  A supplementary examination is necessary to fully explore this theory of causation.    

With respect to the Veteran's arthritis of multiple joints, the Veteran's service treatment records and testimony at his February 2011 hearing indicate that he was injured in some type of explosion in service.  Service treatment records mention a shell explosion near a foxhole while the Veteran stated that an explosion occurred in an abandoned factory from a land mine.  The Veteran submitted a letter from Dr. J.G.C. dated in December 2009 in which the physician concluded that the Veteran's arthritis in his knees, hips, shoulders, and back resulted from abnormal biomechanics caused by the Veteran's severe spinal osteoarthritis.  The Veteran was afforded a VA examination in March 2010.  The examiner concluded that the Veteran's arthritis in other parts of his body was not related to his back injury, but did not specifically address the theory of altered biomechanics that was posed by Dr. J.G.C.  The private physician did not provide a rationale for his conclusions.  Furthermore, the Veteran subsequently obtained a letter from Dr. J.G.C. indicating that the Veteran's arthritis of multiple joints was actually the result of the direct trauma sustained in service which was not addressed in the March 2010 VA examination.  Therefore, an additional VA examination is necessary to all potential causes of the Veteran's arthritis of multiple joints.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA cardiac examination to determine the nature and etiology of any heart disease or disorder.  Request that the examiner review the claims file and note the review in an examination report.  Request that the examiner provide an opinion: 

a.  Whether the Veteran's service or his service connected low back disorder caused or aggravated any heart disorder; 

b.  Whether the medications that were used by the Veteran to treat his service connected low back disability caused or aggravated any heart disorder.  
The examiner's conclusions should be set forth in terms of whether it is at least as likely as not (at least 50 percent likely) that the Veteran's service, service connected low back disorder, or treatment for his service connected back disorder, caused or aggravated any heart disorder that is present.  A complete rationale for the examiner's conclusions should be set forth in the report of examination.  In providing this rationale, the examiner should comment on the conclusions reached by Dr. J.G.C. in his December 2009 and February 2011 letters as well as the conclusions reached by the VA examiner in her March 2010 report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should fully explain why this is the case.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of the Veteran's arthritis of the cervical spine, upper to mid back, shoulders, hips, and knees.  Request that the examiner review the claims file and note the review in an examination report.  Request that the examiner provide an opinion

a.  Whether it is at least as likely as not (at least 50 percent likely) that a disease or injury in service caused or aggravated the Veteran's arthritis of the cervical spine, upper to mid back, shoulders, hips, and knees.  In doing so, the examiner should reference the Veteran's service treatment records and testimony indicating that he was thrown during some type of explosion in service during which he sustained a back injury and a concussion.  The examiner should explain whether this trauma caused the Veteran's arthritis of the cervical spine, upper to mid back, shoulders, hips, and knees.  A complete rationale for the examiner's conclusions should be set forth.  The examiner should comment on Dr. J.G.C.'s conclusions set forth in his February 2011 letter; and 

b.  Whether it is at least as likely as not (at least 50 percent likely) that the Veteran's service connected low back disability caused him to develop arthritis in his cervical spine, upper to mid back, shoulders, hips, and knees.  The examiner should specifically address whether altered biomechanics as a result of the Veteran's low back disability caused him to develop arthritis in his other joints.  The examiner should provide a complete rationale for his or her conclusions.  In doing so, the examiner should comment on the opinion expressed by Dr. J.G.C. in his December 2009 letter as well as the conclusion reached by the VA examiner in her March 2010 report of examination.  

If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, then he or she should fully explain why this is the case. 

3.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claims for service connection for a cardiac disorder, cervical spine disorder, and osteoarthritis of the upper and mid back, knees, hips, and shoulders.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



